—Order, Supreme Court, New York County (Karla Moskowitz, J.), entered on or about July 14, 1995, which denied plaintiffs motion to set aside the jury award of $225,000 for pain and suffering as inadequate, unanimously reversed, on the facts, without costs, and the motion granted to the extent of directing a new trial on the issue of damages for pain and suffering only unless defendant-respondent, within 30 days of the date of this order, stipulates to increase the award to $350,000 and to entry of an amended judgment in accordance therewith.
*218Upon review of the record, we find the jury award deviates materially from what is reasonable compensation under the circumstances (CPLR 5501 [c]) and increase the award as indicated. Concur—Nardelli, J. P., Rubin, Tom and Mazzarelli, JJ.